George Howard, Jr., Judge. Appellant was denied unemployment benefits under Arkansas Employment Law, Ark. Stat. Ann. § 81-1106(a) (Repl. 1976), in that he left his last work voluntarily and without good cause in connection with the work. Claimant was employed on September 21, 1979, at Barber, Arkansas, by the Arkansas Livestock and Poultry Commission, as a livestock inspector, in connection with the Commission’s “brucellosis program” (the prevention and eradication of bangs disease in livestock) in a five county area — Scott, Logan, Sebastian, Crawford and Franklin Counties. Claimant was advised at the outset that he would be required “to go where the work was.” Upon accepting employment, claimant executed the following document entitled “Statement of Understanding”: “I, Hubert Lawson, Jr., upon accepting employment with the Arkansas Livestock and Poultry Commission, understand that the position I will occupy is federally funded and that the federal funds will be discontinued at the end of the fiscal year 1980, and this has been considered and accepted. When the federal funds are discontinued, the Arkansas Livestock and Poultry Commission is under no obligation to continue my employment, and that my official station will be where my work assignment is located.” (Emphasis added) On November 28, 1979, claimant quit his job when he was advised that the inspection program was being transferred to DeQueen, Arkansas. Claimant testified: REFEREE: Well, ah, did they offer you a job in DeQueen? CLAIMANT: Ah, yes, they said I, if I would like to take the position and move down with them. REFEREE: Well, why did you refuse it? CLAIMANT: Well, it’s a little over a hundred miles down there, and I couldn’t just get up and move down there. I own a home in Barber, or Boothe, community. And, ah, I couldn’t drive back and forth every day. REFEREE: Well, did you sign an agreement that you would go wherever the work was? CLAIMANT: Yes, I did. REFEREE: So, actually the employer was not guilty of any breech in the hiring agreement. They had a job for you if you’d wanted to gone down there; is that correct? CLAIMANT: Yes, yes, there was a job. REFEREE: And what kind of a job would it have been, ah, the same thing you’d been doing? CLAIMANT: Same type of work. Yes. REFEREE: Well, how long do these jobs last? Do they, how long have you been doing this job? CLAIMANT: I was with the state for six months, through this program. Claimant admits that when he accepted the position of inspector, he accepted it “with the understanding that you [he] would have to go where the work was.” Moreover, claimant executed a written document expressly stating “my official station will be where my work assignment is located.” Dr. W. G. Swift, representative of the U.S. Department of Agriculture, Animal, Plant and Health Service,' testified that as a matter of policy, employees of the “brucellosis program would have to go where the work is.” The area which claimant was expected to make his services available involved essentially a five county area. What was expected of claimant and what claimant agreed to give was the usual and customary practice accompanying the occupation he sought and accepted. He executed a written contract agreeing that his work station would change periodically and would be determined by his work assignment. While the Employment Security Law is to be liberally construed to accomplish its social purposes, we cannot in good conscience, permit these benevolent purposes to be frustrated by characterizing a claimant’s voluntary unemployment as involuntary. This case does not involve any intervening and unforeseen circumstances of a compelling nature that would require us to reach a different conclusion. It is plain that claimant made a bargain with full knowledge of the consequences. He simply quit his job for personal reasons rather than for good cause connected with the work. We hold that there is substantial evidence to support the deicsion of the Board of Review. Affirmed. Newbern, J., concurs.